Citation Nr: 1430597	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-31 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for a broken right fifth toe.

3.  Entitlement to service connection for dizzy spells.

4.  Entitlement to service connection for a bilateral hand and wrist disorder.

5.  Entitlement to an initial compensable disability rating for residuals of a fractured left fifth toe.  


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel





INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 2002 to September 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May and June 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for "ears ringing," shin splints, and headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (see claim form in VBMS).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a bilateral hand and wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability of the back, right fifth toe, or manifesting dizzy spells.

2.  Throughout the initial rating period on appeal, examination of the right fifth toe has been normal, with full range of motion, and no x-ray evidence of arthritis.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a back injury are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for a right fifth toe disorder are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria for service connection for dizzy spells are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  The criteria for an initial compensable disability rating for the left fifth toe have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Back Injury, Broken Right Fifth Toe, and Dizzy Spells

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").



Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).



A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that she has a current low back disorder, a broken right fifth toe, and recurrent dizzy spells related to her active service.  With regard to the back disorder, she avers that her low back pain began after carrying heavy military gear, and that the back pain it caused has never gone away.  She also states that she exacerbated the back pain when she was involved in a car accident in August 2003 in which she injured her back, and that she fell on ice and landed on her back on two occasions during service.  


Next, the Veteran contends that she injured her right fifth toe when she accidentally kicked a couch in 2002, and that, later that year, a car ran over her feet fracturing both fifth toes (service connection has been awarded for residuals of a fracture to the left fifth toe).  She avers that the toes healed with strapping for two months, but she has had pain ever since with walking long distances or any running.  

Finally, she contends that she began having dizzy spells in 2003 following a head injury during a car accident, and that she has continued to have dizzy spells since that time.  She states that the dizzy spells have become less frequent since 2006, occurring monthly from 2006 to 2008, and about every two months since then.  She states that they occur when she stands up, particularly after watching television.

Service treatment records show treatment for back pain and dizzy spells, but are negative for any complaints, treatment, findings, or diagnosis of a fractured or broken right fifth toe.

In August 2003, the Veteran sought treatment for back pain following a car accident.  She reported pain in the left side of her back, from her shoulder and down.  She stated that this was the first time she had injured her back.  On examination, her back was tender to palpation near the left scapula, and she had full range of motion of the back and arms.  The clinician assessed back pain due to a musculoskeletal strain and prescribed a muscle relaxant and pain medication.  There is no documentation of a head injury or dizziness following this car accident.    

In November 2003, the Veteran reported back pain of two days' duration after she slipped on ice.  She rated the pain at a level of 8 out of 10 in severity.  On examination, there was muscle spasm in the right lower back.  The clinician assessed a low back strain and prescribed pain medication.  Several weeks later, she reported that she was no longer experiencing any back pain.  

Next, in July 2005, the Veteran reported the onset of daily headaches accompanied by vertigo beginning one month prior.  A CT scan of the brain was normal.  


In May 2006, she complained of dizziness occurring approximately once a week, usually with a change of positioning.  The clinician assessed lightheadedness and told her to follow up with her primary care physician.  

In June 2006, the Veteran stated that the dizzy spells had been occurring for one year and were accompanied with "fast breathing."  It was noted that the work up completed one year prior was normal.  The clinician assessed dizziness, noting a normal blood panel.

As noted above, the service treatment records are negative for any right toe injury.  In May 2003, the Veteran reported that a car ran over her left foot and struck the lateral side of her right leg.  However, she had no complaints regarding the right leg or foot.  Although the examination report indicates tenderness of the right foot, this appears to be a typographical error, as the diagnoses (fifth toe fracture and contusion of the foot) all involve the left foot and toe.  

Following separation from service, the Veteran was afforded a VA examination in March 2011.  The examiner found no tenderness of the back and the Veteran had full, pain-free range of motion of the lumbar spine.  Straight leg raising test was negative, and there were no abnormal neurological findings.  The only abnormality of the feet and ankles was pain with ankle extension.  Ranges of movement of the ankles and foot joints were normal, and there was no tenderness.  The examiner assessed mild to moderate painful back  and a mild ligamentous bilateral ankle problem.  The examiner further stated that the Veteran has low blood pressure, and therefore, it is likely that her dizzy spells and fainting are due to postural hypotension.  

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran has a current disability of the back, right fifth toe, or disorder manifesting dizzy spells for which service connection can be granted.  Namely, the service treatment records only show findings of back pain and dizziness, both of which are symptoms but not disabilities for service connection purposes.  Further, the service treatment records are negative for any right fifth toe disorders (records documenting the mechanism of injury which she now contends caused her right fifth toe disorder only show left fifth toe injuries).  Moreover, the March 2011 examiner found no evidence of a back disability underlying the reported back pain, found no abnormality of the right fifth toe, and attributed the Veteran's dizzy spells to postural hypotension.  Pain and dizziness (including postural hypotension) by themselves, with no underlying disorder, are not disabilities subject to service connection.

The Board again acknowledges the Veteran's complaints of symptoms including back pain, right fifth toe pain, and recurrent dizzy spells, and has no reason to doubt her credibility in reporting these symptoms.  However, VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

Because the Veteran has not been diagnosed with disorder of the back, right fifth toe, or a disorder manifesting dizzy spells, the claim must be denied.  Most importantly, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disabilities, as in this case, that holding would not apply. 

The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, as explained above, a VA examination was undertaken to address the Veteran's claimed symptoms; no underlying service-connectable disabilities were diagnosed.  While the Veteran is competent to relate symptoms, under the circumstances of this case, the Veteran's allegations are outweighed by the competent and credible medical evidence.  For these reasons, the Board finds that weight of the evidence that is of record outweighs the Veteran's contentions regarding the existence of current diagnoses of back, right fifth toe, and dizziness disorders.  

In this case, the preponderance of the evidence reveals that the Veteran does not have any disabilities which may be service-connected.  The service treatment records, which are negative for any right fifth toe problems and demonstrate only back pain and episodes of dizziness without an underlying disability, and the March 2011 examination, provide particularly negative evidence against the claim, outweighing the Veteran's current statements made in the context of her service connection claim.  She has presented no evidence showing a finding or diagnosis of a back or right toe disorder underlying her pain or a disability underlying the dizzy spells.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for the back and right fifth toe disorders and dizzy spells.  The objective medical evidence in this case not only does not support the Veteran's claim, but provides highly probative evidence against the claim.    

For these reasons, service connection for a back and right fifth toe disorder and dizzy spells must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for these claimed disabilities, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
    
Compensable Initial Disability Rating for Left Fifth Toe Fracture

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

In this case, service connection was granted for residuals of a fractured left fifth toe in the May 2011 rating decision that is the subject of this appeal.  An initial noncompensable, or zero percent, disability rating was assigned.  

The Veteran contends that she is entitled to a compensable initial disability rating for her left fifth toe disability because of persistent pain with prolonged walking and any running, and states that she is forced to walk on the inside of her feet when her toe hurts.  

The Veteran's toe disability has been evaluated under Diagnostic Code 5284, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  Diagnostic Code 5284 contemplates foot injuries.  Under this Diagnostic Code, a 10 percent rating is assigned when the injury is moderate, a 20 percent rating is assigned when the injury is moderately severe, and a 30 percent rating is assigned when the injury is severe.  Further, if there is actual loss of use of the foot, a 40 percent rating can be assigned.  38 C.F.R. § 4.71a.    

Also potentially relevant to this case is Diagnostic Code 5010, which addresses arthritis due to trauma, substantiated by x-ray findings, and is to be rated as degenerative arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5215, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.



After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an initial compensable evaluation for the service-connected toe disability for the entire initial rating period on appeal, even with consideration of additional limitations of motion and function due to pain and other limiting factors.  

By way of background, the Veteran reported left fifth toe pain in May 2003 after bumping it into a chair.  An x-ray revealed a minimally displaced fracture at the shaft of the proximal phalanx of the fifth toe.  There was no significant angulation or articular dislocation.  As previously noted, later that month, a car ran over her left foot.  Repeat x-rays showed no new injuries to the toe.  

Turning to the evidence relevant to the initial rating period on appeal, the March 2011 examiner concluded that examination of the feet was normal and that no functional impairment of the foot joints was elicited, providing highly probative evidence against this claim.  Other than her contentions of pain, the Veteran has not submitted any additional medical evidence of treatment for or findings of increased impairment of the left fifth toe.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of a compensable initial disability rating for the left fifth toe disability.  The evidence does not demonstrate even a moderate foot injury, as is required for a compensable disability rating under Diagnostic Code 5284.  Moreover, Diagnostic Code 5003 does not apply as there is no x-ray evidence of arthritis.  There are no other applicable diagnostic codes that would allow for a higher initial disability rating.  

In reaching its finding that the evidence does not demonstrate the criteria for an initial compensable disability rating for any period, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a compensable rating is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  


Here, the Board notes the Veteran's report of pain, as described above, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

In this case, the evidence demonstrates full range of motion of the joints of the foot, as noted on the March 2011 examination report.  There is simply no evidence of limitation of the foot due to the fifth toe disability.  Therefore, even taking pain into consideration, the criteria for a compensable disability rating have not been met.  In fact, it is important for the Veteran to understand that without taking into consideration her pain, the current findings would not always meet the requirements of even a grant of service connection, especially in light of the normal post-service examination of the foot.        

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain.  Therefore, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion such as to enable a finding that the disability picture more nearly approximates a compensable initial disability rating.

The critical question in this case is whether the problems the Veteran has cited meet a compensable level under the rating criteria (10 percent).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, service connection would not have been granted, specifically in light of the negative examination of the foot in March 2011.

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial compensable disability rating for the left fifth toe disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's left fifth toe disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's left toe disability has manifested in pain.  The schedular criteria for rating the left fifth toe disability (38 C.F.R. § 4.71a , Diagnostic Codes 5284, 5010, and 5003) specifically provide for ratings based on the presence of deformity, spasm, pain on manipulation and use, swelling, and limitation of motion (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca). In this case, comparing the Veteran's disability level and symptomatology of the toe to the rating schedule, the degree of disability of the toe throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of TDIU has been raised by this record.  The Veteran has not indicated that she is unable to work due to her service-connected disabilities (nor does the evidence of record suggest this). 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the left wrist disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).


The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Because the current appeal as to the left fifth toe rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the left fifth toe disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the service connection claims, in a timely October 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, a VA examination and opinion, and the Veteran's statements.

As noted above, a VA examination and opinion was obtained in March 2011 with regard to the question of whether the Veteran has disabilities of the back, right fifth toe, and dizziness.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate as to the question of whether the Veteran has current disabilities of the back, right fifth toe, and manifesting dizziness.  The opinion was predicated on an in-person interview and examination of the Veteran.  The VA opinion considered all of the pertinent evidence of record, to include the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons cited to above, the Board also finds that the Veteran has been afforded an adequate examination on the increased rating issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for residuals of a back injury is denied.

Service connection for a broken right fifth toe is denied.

Service connection for dizzy spells is denied.

An initial compensable disability rating for residuals of a fractured left fifth toe is denied.


REMAND

The Veteran contends that she has a disorder of the bilateral hands and wrists, claimed as carpal tunnel syndrome, that began during active service.  Service treatment records demonstrate complaints of painful wrists and numbness and tingling in both hands beginning in 2005.  She was noted to have some symptoms of carpal tunnel syndrome, but was diagnosed with tenosynovitis of the hands and wrists.  She was prescribed wrist braces and therapy.  There is no indication that a nerve conduction study was conducted.    

The March 2011 examiner noted "no abnormality to find in either wrist or hand," and assessed "undiagnosed wrist pains which are not typical of carpal tunnel syndrome."  There is no indication that he conducted a Tinel's or Phalen's test or a nerve conduction study, nor did he comment as to whether the current pain could be a continuation of the tenosynovitis diagnosis in service.  

Therefore, the Board finds that a new VA examination is necessary to determine the exact nature of the current wrist and hand disability and to obtain an opinion as to whether it is related to the documented hand and wrist symptoms in service.  


Accordingly, the issue of entitlement to service connection for a bilateral hand and wrist disorder is REMANDED for the following action:

1.  Obtain a VA examination addressing the causation or etiology of the Veteran's current hand and wrist disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current hand and wrist disabilities.  

b.  The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current hand and wrist disabilities were incurred during or caused by active service?  The examiner should specifically comment as to whether the current symptoms are related to those documented during service in rendering his or her opinion.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.



If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed hand and wrist disorder.

2.  When the development requested has been completed, the issue of entitlement to service connection for a bilateral hand and wrist disorder should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).





						[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


